FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         April 8, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
RONNIE LEN McCOLLUM,

             Plaintiff - Appellant,

and                                                        No. 14-3147
                                              (D.C. No. 6:14-CV-01049-EFM-KMH)
REBECCA M. ELDRIDGE; JILL                                   (D. Kan.)
McCOLLUM,

             Plaintiffs,

v.

STATE OF KANSAS, EX REL.
SECRETARY OF DEPARTMENT FOR
CHILDREN AND FAMILIES; NEOSHO
MEMORIAL REGIONAL MEDICAL
CENTER; SAINT FRANCIS
COMMUNITY SERVICES;
GREENWOOD COUNTY COURT;
WEST ELK SCHOOL DISTRICT #282,

             Defendants - Appellees.


                            ORDER AND JUDGMENT*



*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before BACHARACH, PORFILIO, and BALDOCK, Circuit Judges.


      Ronnie Len McCollum appeals from the district court’s dismissal of his

federal lawsuit. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Mr. McCollum and two other plaintiffs filed suit in the district court seeking

the immediate return of three children who had been placed in state custody, as well

as money damages. To establish federal jurisdiction, the plaintiffs referred to

diversity jurisdiction; Article VII, Section 14 of the Bill of Rights; 28 U.S.C. § 1343;

the Endangered Species Act of 1973 (ESA); the Revised Kansas Code for Care of

Children; and the Privacy Act. The defendants moved to dismiss. In a thorough

memorandum and order, the district court concluded that the plaintiffs had failed to

establish any ground for federal jurisdiction. The district court also determined that

even if it had found a basis for asserting jurisdiction, it would abstain under Younger

v. Harris, 401 U.S. 37 (1971), and that Eleventh Amendment immunity precluded the

plaintiffs from proceeding against two of the defendants. Accordingly, the district

court dismissed the case.

      We review the issue of subject matter jurisdiction de novo. Marcus v. Kan.

Dep’t of Revenue, 170 F.3d 1305, 1309 (10th Cir. 1999). “Because the jurisdiction of

federal courts is limited, there is a presumption against our jurisdiction, and the party

invoking federal jurisdiction bears the burden of proof.” Id. at 1309 (internal

quotation marks omitted). “A court lacking jurisdiction cannot render judgment but

must dismiss the cause . . . .” Id. (internal quotation marks omitted).

                                          -2-
       Mr. McCollum is the only appellant. Because he is representing himself, we

liberally construe his filings. See Lundahl v. Halabi, 773 F.3d 1061, 1066 (10th Cir.

2014). “But this court will not act as a pro se litigant’s advocate” and “cannot take

on the responsibility for serving as the litigant’s attorney in constructing arguments

and searching the record.” Id. at 1066-67 (internal quotation marks omitted). We

generally consider any argument not raised in the appellant’s opening brief to be

waived. See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998).

       Most of Mr. McCollum’s opening brief argues the merits of his underlying

claims, rather than addressing whether the district court correctly determined that it

lacked jurisdiction to hear the case. The only basis for federal jurisdiction mentioned

in the opening brief is the ESA, which Mr. McCollum invokes because the children

are the last of their family. But as the district court noted, the ESA is intended to

protect fish, wildlife, and plants, see 16 U.S.C. § 1531(a), and Mr. McCollum has

offered no authority that extends the ESA to protect human beings.

       Having reviewed the briefs and the record, we see no reversible error, and we

affirm the dismissal for substantially the reasons set forth in the district court’s order

filed on July 8, 2014.


                                                 Entered for the Court


                                                 Bobby R. Baldock
                                                 Circuit Judge



                                           -3-